Motion Granted and Order filed June 25, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00807-CV
                                  ____________

     THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF
                      MEXICO, Appellant

                                        V.

   JAMES GOMEZ, AS RECEIVER FOR ARRIBA LIMITED, Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                    Trial Court Cause No. 1985-35446-AC

                                   ORDER

      The clerk’s record was filed February 10, 2015. On March 3, 2015, appellant
requested the Harris County District Clerk supplement the clerk’s record. April 20,
2015, a supplemental clerk’s record was filed. The supplemental clerk’s record did
not contain one of the requested documents.
       The parties have filed an agreed motion to supplement the record with a
relevant item that has been omitted from the clerk’s record. The record does not
contain the Amended Motion for Judgment on the Verdict, filed April 14, 2014.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 6, 2015, containing the Amended Motion for Judgment on
the Verdict, filed April 14, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM